
	
		I
		111th CONGRESS
		1st Session
		H. R. 4353
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Federal Communications Commission to
		  authorize access by owners and operators of certain wireless microphones to a
		  geolocation database maintained for the purpose of prohibiting the operation of
		  unlicensed TV band devices on protected frequencies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wireless Microphone Users Interference
			 Protection Act.
		2.Access to
			 geolocation database
			(a)AuthorizationThe Federal Communications Commission shall
			 authorize the owners and operators of wireless microphones operating on a
			 primary basis in the VHF bands and on a secondary basis in the UHF bands (and
			 their appointed technical representatives) to have access to the geolocation
			 database maintained for the purpose of prohibiting the operation of unlicensed
			 TV band devices on protected frequencies.
			(b)Registration
			 sitesFor the purposes of
			 identifying locations which shall be protected through registration in the
			 geolocation database under subsection (a), the following sites are deemed
			 registration sites under part 74 of title 47, Code of Federal
			 Regulations:
				(1)Amusement
			 Parks.
				(2)Arenas.
				(3)Convention
			 Centers.
				(4)Educational
			 Facilities.
				(5)Fairgrounds.
				(6)Governmental
			 Facilities.
				(7)Houses of
			 Worship.
				(8)Lodging
			 Facilities.
				(9)Museums.
				(10)Recording
			 Studios.
				(11)Restaurants.
				(12)Stadiums.
				(13)Theaters.
				3.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)Amusement
			 parkThe term amusement park means a commercially
			 operated park equipped with various recreational devices, entertainment, and
			 typically booths for games and the sale of food and drink.
			(2)ArenaThe
			 term arena means any facility primarily used for an athletic
			 contest, sporting event, or musical concert.
			(3)Convention
			 centerThe term convention center means any civic
			 building or group of buildings designed for events, such as conventions,
			 industrial shows, and exhibitions, and which often includes an auditorium, a
			 conference or meeting room, hotel accommodations, a restaurant, and other
			 facilities.
			(4)Educational
			 facilityThe term educational facility means any
			 building, place, or institution where instruction to students is provided,
			 including any day care center, nursery school, public or private school,
			 college or university, career or technical education school, and corporate
			 training center.
			(5)FairgroundThe
			 terms fairground means any place or area where a fair, concert,
			 circus, festival, parade, or an exhibition is held.
			(6)Governmental
			 facilityThe term governmental facility means any
			 facility used for the operations of Federal, State, local, or tribal
			 government.
			(7)House of
			 worshipThe term house of worship means any
			 building, place, or institution devoted to religious worship, including a
			 church, synagogue, temple, mosque, or chapel.
			(8)Lodging
			 facilityThe term lodging facility means any
			 individual hotel, motel, or inn that makes accommodation available on a
			 temporary basis for a charge.
			(9)MuseumThe
			 term museum means a building, place, or institution devoted to
			 the procurement, care, study, and display of works of art, scientific
			 specimens, and other objects of lasting interest or value.
			(10)Recording
			 studioThe term recording studio means any place
			 equipped for the regular production and recording of live or prerecorded music,
			 television, motion picture, or other kind of news, sports, entertainment,
			 educational, or religious programming.
			(11)RestaurantThe
			 term restaurant means an establishment where meals or
			 refreshments may be purchased.
			(12)StadiumThe
			 term stadium means an arena or outdoor venue, usually with
			 tiered seating or a separate space reserved for spectators, that is used
			 primarily for a musical concert or sporting event, including a race track and a
			 golf course.
			(13)TheaterThe
			 term theater means any place, building, enclosure, or structure
			 with a seating capacity that is used for a dramatic performance, stage
			 entertainment, or motion picture show.
			
